DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, and 7-8 of U.S. Patent No. 11,392,783 in view of Cheng et al. (US 20030137451 A1). 

Current Application 17/232,530
US Patent No. 11,392,783 
1. An antenna system, comprising: a null steering antenna comprising a radiating element and a parasitic element, the null steering antenna operable in a selected mode of a plurality of modes, each mode of the plurality of modes associated with a different radiation pattern; a variable reactance element coupled to the parasitic element, the variable reactance element configured to vary a reactance at the parasitic element to select the selected mode; and a controller configured to vary the reactance to tune the null steering antenna in the selected mode of the plurality of modes; wherein the controller is configured to vary the reactance by performing a binary search process to select a reactance based at least in part on a channel quality indicator associated with the null steering antenna in the selected mode.
1. A radio-frequency identification (RFID) printer-encoder, comprising: a feed path configured to accommodate a plurality of RFID tags; a print head positioned along the feed path, the print head configured to print indicia on each of the plurality of RFID tags; a multi-mode active antenna configurable in a plurality of antenna modes, each of the plurality of antenna modes having a distinct radiation pattern; and one or more control devices configured to: obtain data indicative of one or more parameters associated with a first RFID tag of the plurality of RFID tags; determine one of the plurality of antenna modes as a selected antenna mode for the multi-mode active antenna based, at least in part, on the data indicative of the one or more parameters; configure the multi-mode active antenna in the selected antenna mode; and in response to configuring the multi-mode active antenna in the selected antenna mode, transmit, via the multi-mode active antenna, one or more signals to the first RFID tag, the one or more signals associated with encoding the first RFID tag, wherein in the selected antenna mode, a null associated with a radiation pattern of the multi-mode active antenna is steered towards a second RIFD tag of the plurality of RFID tags.
4. The RFID printer-encoder of claim 1, wherein the data indicative of one or more parameters associated with the first RFID tag comprises data indicative of a channel quality indicator (CQI) associated with a wireless communication link between the multi-mode active antenna and the first RFID tag.
7. The RFID printer-encoder of claim 1, wherein the multi-mode active antenna comprises a driven antenna element and a parasitic antenna element.
8. The RFID printer-encoder of claim 7, wherein the multi-mode active antenna further comprises a tuning element configured to adjust a reactance of the parasitic antenna element.

U.S. Patent No. 11,392,783 does not claim the controller is configured to vary the reactance by performing a binary search process to select a reactance based at least in part on a channel quality indicator associated with the null steering antenna in the selected mode.
However, Cheng teaches the controller is configured to vary the reactance by performing a binary search process to select a reactance based at least in part on a channel quality indicator associated with the null steering antenna in the selected mode (para. [0356]-[0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 11,392,783 claim the binary search process. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
2. The antenna system of claim 1, wherein performing the binary search process comprises: determining, by the controller, a plurality of reactance values in a span of reactance values for which the variable reactance element is configurable; sampling, by the controller, a plurality of sampled channel quality indicators at each of the plurality of reactance values; determining, by the controller, a subset of the span of reactance values, the subset of the span including a reactance value having a near maximum sampled channel quality indicator; and selecting one of the subset of the plurality of reactance values to tune the null steering antenna in the selected mode.
U.S. Patent No. 11,392,783 does not claim the binary search process. 
However, Cheng teaches the binary search process (para. [0356]-[0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 11,392,783 claim the binary search process. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
3. The antenna system of claim 2, wherein the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value.
U.S. Patent No. 11,392,783 does not claim the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value.
However, Cheng teaches the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value (para. [0356], [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 11,392,783 claim the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
4. The antenna system of claim 2, wherein determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value 19Attorney Docket No.: AVXE-261 associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value.
U.S. Patent No. 11,392,783 does not claim determining, by the controller, the subset of the span of reactance values.
However, Cheng teaches determining, by the controller, the subset of the span of reactance values (para. [0356]-[0357]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 11,392,783 claim determining, by the controller, the subset of the span of reactance values. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
5. The antenna system of claim 2, further comprising: determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and in response to determining, by the controller, that the sampled channel quality indicator of the sample reactance value of the subset of the span of reactance values satisfies the quality threshold, selecting the sample reactance value to tune the null steering antenna in the selected mode.
U.S. Patent No. 11,392,783 does not claim determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and in response to determining, by the controller, that the sampled channel quality indicator of the sample reactance value of the subset of the span of reactance values satisfies the quality threshold, selecting the sample reactance value to tune the null steering antenna in the selected mode.
However, Cheng teaches determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and in response to determining, by the controller, that the sampled channel quality indicator of the sample reactance value of the subset of the span of reactance values satisfies the quality threshold, selecting the sample reactance value to tune the null steering antenna in the selected mode (para. [0356]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 11,392,783 claim determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and in response to determining, by the controller, that the sampled channel quality indicator of the sample reactance value of the subset of the span of reactance values satisfies the quality threshold, selecting the sample reactance value to tune the null steering antenna in the selected mode. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
11. A method for tuning an antenna system comprising a parasitic element coupled to a variable reactance element, the method comprising: 20Attorney Docket No.: AVXE-261 determining, by a controller, a plurality of reactance values in a span of reactance values for which a variable reactance element is configurable, wherein the parasitic element is configured to implement an operation mode of a null steering antenna in a selected mode defined by a selected reactance value within the span of reactance values; sampling, by the controller, a plurality of sampled channel quality indicators at each of the plurality of reactance values; determining, by the controller, a subset of the span of reactance values, the subset of the span including a reactance value having an increased sampled channel quality indicator; and selecting one of the subset of the plurality of reactance values to tune the null steering antenna in the selected mode.
1. A radio-frequency identification (RFID) printer-encoder, comprising: a feed path configured to accommodate a plurality of RFID tags; a print head positioned along the feed path, the print head configured to print indicia on each of the plurality of RFID tags; a multi-mode active antenna configurable in a plurality of antenna modes, each of the plurality of antenna modes having a distinct radiation pattern; and one or more control devices configured to: obtain data indicative of one or more parameters associated with a first RFID tag of the plurality of RFID tags; determine one of the plurality of antenna modes as a selected antenna mode for the multi-mode active antenna based, at least in part, on the data indicative of the one or more parameters; configure the multi-mode active antenna in the selected antenna mode; and in response to configuring the multi-mode active antenna in the selected antenna mode, transmit, via the multi-mode active antenna, one or more signals to the first RFID tag, the one or more signals associated with encoding the first RFID tag, wherein in the selected antenna mode, a null associated with a radiation pattern of the multi-mode active antenna is steered towards a second RIFD tag of the plurality of RFID tags.
4. The RFID printer-encoder of claim 1, wherein the data indicative of one or more parameters associated with the first RFID tag comprises data indicative of a channel quality indicator (CQI) associated with a wireless communication link between the multi-mode active antenna and the first RFID tag.
7. The RFID printer-encoder of claim 1, wherein the multi-mode active antenna comprises a driven antenna element and a parasitic antenna element.
8. The RFID printer-encoder of claim 7, wherein the multi-mode active antenna further comprises a tuning element configured to adjust a reactance of the parasitic antenna element.

U.S. Patent No. 11,392,783 does not claim sampling, by the controller, a plurality of sampled channel quality indicators at each of the plurality of reactance values; determining, by the controller, a subset of the span of reactance values, the subset of the span including a reactance value having an increased sampled channel quality indicator; and selecting one of the subset of the plurality of reactance values to tune the null steering antenna in the selected mode.
However, Cheng teaches sampling, by the controller, a plurality of sampled channel quality indicators at each of the plurality of reactance values; determining, by the controller, a subset of the span of reactance values, the subset of the span including a reactance value having an increased sampled channel quality indicator; and selecting one of the subset of the plurality of reactance values to tune the null steering antenna in the selected mode (para. [0356]-[0357]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 11,392,783 claim sampling, determining, and selecting. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
12. The method of claim 11, wherein the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value.
U.S. Patent No. 11,392,783 does not claim the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value.
However, Cheng teaches the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value (para. [0356], [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 11,392,783 claim the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
13. The method of claim 11, wherein determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value.
U.S. Patent No. 11,392,783 does not claim determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value.
However, Cheng teaches determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value (para. [0356], [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 11,392,783 claim determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
14. The method of claim 11, further comprising: determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and selecting the sample reactance value to tune the null steering antenna in the selected mode.
U.S. Patent No. 11,392,783 does not claim determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and selecting the sample reactance value to tune the null steering antenna in the selected mode.
However, Cheng teaches determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and selecting the sample reactance value to tune the null steering antenna in the selected mode (para. [0356]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 11,392,783 claim determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and selecting the sample reactance value to tune the null steering antenna in the selected mode. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
15. The method of claim 14, further comprising: incrementally sampling the subset of the span of reactance values to identify a near maximum channel quality; and configuring the variable reactance element such that the near maximum channel quality is achieved.
U.S. Patent No. 11,392,783 does not claim incrementally sampling the subset of the span of reactance values to identify a near maximum channel quality; and configuring the variable reactance element such that the near maximum channel quality is achieved.
However, Cheng teaches incrementally sampling the subset of the span of reactance values to identify a near maximum channel quality; and configuring the variable reactance element such that the near maximum channel quality is achieved (para. [0357]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 11,392,783 claim incrementally sampling the subset of the span of reactance values to identify a near maximum channel quality; and configuring the variable reactance element such that the near maximum channel quality is achieved. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
16. The method of claim 15, wherein incrementally sampling the subset of the span of reactance values comprises iteratively sampling a reactance value above the selected one of the subset of the span of reactance values and a reactance value below the selected one of the subset of the span of reactance values.
U.S. Patent No. 11,392,783 does not claim incrementally sampling the subset of the span of reactance values comprises iteratively sampling a reactance value above the selected one of the subset of the span of reactance values and a reactance value below the selected one of the subset of the span of reactance values.
However, Cheng teaches incrementally sampling the subset of the span of reactance values comprises iteratively sampling a reactance value above the selected one of the subset of the span of reactance values and a reactance value below the selected one of the subset of the span of reactance values (para. [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 11,392,783 claim incrementally sampling the subset of the span of reactance values comprises iteratively sampling a reactance value above the selected one of the subset of the span of reactance values and a reactance value below the selected one of the subset of the span of reactance values. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
17. The method of claim 11, wherein the channel quality indicator comprises received signal strength indicator.
5. The RFID printer-encoder of claim 4, wherein the data indicative of the CQI comprises at least one of a received signal strength indicator (RSSI), a signal-to-noise ratio (SNR), or a signal-to-interference-plus-noise ratio (SINR).



Claims 1-5 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 9 of U.S. Patent No. 9,872,327 in view of Cheng et al. (US 20030137451 A1). 

Current Application 17/232,530
US Patent No. 9,872,327 
1. An antenna system, comprising: a null steering antenna comprising a radiating element and a parasitic element, the null steering antenna operable in a selected mode of a plurality of modes, each mode of the plurality of modes associated with a different radiation pattern; a variable reactance element coupled to the parasitic element, the variable reactance element configured to vary a reactance at the parasitic element to select the selected mode; and a controller configured to vary the reactance to tune the null steering antenna in the selected mode of the plurality of modes; wherein the controller is configured to vary the reactance by performing a binary search process to select a reactance based at least in part on a channel quality indicator associated with the null steering antenna in the selected mode.
1. A multi-mode antenna system configured to enable one or more social networking capabilities between a designated device and one or more linkable devices each connected within a wireless network, the antenna system comprising: a modal antenna coupled to an antenna tuning module for configuring the modal antenna in one of a plurality of possible antenna modes, wherein the modal antenna is configured to produce a distinct radiation pattern when configured in each of the plurality of possible antenna modes; and an adaptive processor coupled to each of the modal antenna and the antenna tuning module, the adaptive processor being configured with an algorithm for adjusting a radiation pattern associated with the modal antenna, the algorithm configured to: identify the one or more linkable devices within the wireless network, said linkable devices being within a user-defined proximity with the designated device containing the multi-mode antenna system; and send control signals to the antenna tuning module for adjusting the radiation pattern of the modal antenna; wherein the multi-mode antenna system is configured to: selectively produce one of: a gain maxima or a null in a direction associated with each of the identified linkable devices.
2. The antenna system of claim 1, wherein the modal antenna comprises: an antenna radiator disposed above a ground plane forming an antenna volume therebetween, a first parasitic element at least partially disposed within said antenna volume, said first parasitic element being coupled with a first active tuning element for varying a reactance of the antenna; and a second parasitic element positioned outside of the antenna volume and adjacent to the antenna radiator, said second parasitic element being coupled with a second active tuning element for varying a current mode thereon.
9. The method of claim 7, wherein said optimizing comprises steering the antenna radiation pattern of the designated device to maximize link quality in a direction of one or more of the linkable devices.
U.S. Patent No. 9,872,327 does not claim the controller is configured to vary the reactance by performing a binary search process to select a reactance based at least in part on a channel quality indicator associated with the null steering antenna in the selected mode.
However, Cheng teaches the controller is configured to vary the reactance by performing a binary search process to select a reactance based at least in part on a channel quality indicator associated with the null steering antenna in the selected mode (para. [0356]-[0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,872,327 claim the binary search process. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
2. The antenna system of claim 1, wherein performing the binary search process comprises: determining, by the controller, a plurality of reactance values in a span of reactance values for which the variable reactance element is configurable; sampling, by the controller, a plurality of sampled channel quality indicators at each of the plurality of reactance values; determining, by the controller, a subset of the span of reactance values, the subset of the span including a reactance value having a near maximum sampled channel quality indicator; and selecting one of the subset of the plurality of reactance values to tune the null steering antenna in the selected mode.
U.S. Patent No. 9,872,327 does not claim the binary search process. 
However, Cheng teaches the binary search process (para. [0356]-[0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,872,327 claim the binary search process. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
3. The antenna system of claim 2, wherein the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value.
U.S. Patent No. 9,872,327 does not claim the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value.
However, Cheng teaches the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value (para. [0356], [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,872,327 claim the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
4. The antenna system of claim 2, wherein determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value 19Attorney Docket No.: AVXE-261 associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value.
U.S. Patent No. 9,872,327 does not claim determining, by the controller, the subset of the span of reactance values.
However, Cheng teaches determining, by the controller, the subset of the span of reactance values (para. [0356]-[0357]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,872,327 claim determining, by the controller, the subset of the span of reactance values. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
5. The antenna system of claim 2, further comprising: determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and in response to determining, by the controller, that the sampled channel quality indicator of the sample reactance value of the subset of the span of reactance values satisfies the quality threshold, selecting the sample reactance value to tune the null steering antenna in the selected mode.
U.S. Patent No. 9,872,327 does not claim determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and in response to determining, by the controller, that the sampled channel quality indicator of the sample reactance value of the subset of the span of reactance values satisfies the quality threshold, selecting the sample reactance value to tune the null steering antenna in the selected mode.
However, Cheng teaches determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and in response to determining, by the controller, that the sampled channel quality indicator of the sample reactance value of the subset of the span of reactance values satisfies the quality threshold, selecting the sample reactance value to tune the null steering antenna in the selected mode (para. [0356]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,872,327 claim determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and in response to determining, by the controller, that the sampled channel quality indicator of the sample reactance value of the subset of the span of reactance values satisfies the quality threshold, selecting the sample reactance value to tune the null steering antenna in the selected mode. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
11. A method for tuning an antenna system comprising a parasitic element coupled to a variable reactance element, the method comprising: 20Attorney Docket No.: AVXE-261 determining, by a controller, a plurality of reactance values in a span of reactance values for which a variable reactance element is configurable, wherein the parasitic element is configured to implement an operation mode of a null steering antenna in a selected mode defined by a selected reactance value within the span of reactance values; sampling, by the controller, a plurality of sampled channel quality indicators at each of the plurality of reactance values; determining, by the controller, a subset of the span of reactance values, the subset of the span including a reactance value having an increased sampled channel quality indicator; and selecting one of the subset of the plurality of reactance values to tune the null steering antenna in the selected mode.
1. A multi-mode antenna system configured to enable one or more social networking capabilities between a designated device and one or more linkable devices each connected within a wireless network, the antenna system comprising: a modal antenna coupled to an antenna tuning module for configuring the modal antenna in one of a plurality of possible antenna modes, wherein the modal antenna is configured to produce a distinct radiation pattern when configured in each of the plurality of possible antenna modes; and an adaptive processor coupled to each of the modal antenna and the antenna tuning module, the adaptive processor being configured with an algorithm for adjusting a radiation pattern associated with the modal antenna, the algorithm configured to: identify the one or more linkable devices within the wireless network, said linkable devices being within a user-defined proximity with the designated device containing the multi-mode antenna system; and send control signals to the antenna tuning module for adjusting the radiation pattern of the modal antenna; wherein the multi-mode antenna system is configured to: selectively produce one of: a gain maxima or a null in a direction associated with each of the identified linkable devices.
2. The antenna system of claim 1, wherein the modal antenna comprises: an antenna radiator disposed above a ground plane forming an antenna volume therebetween, a first parasitic element at least partially disposed within said antenna volume, said first parasitic element being coupled with a first active tuning element for varying a reactance of the antenna; and a second parasitic element positioned outside of the antenna volume and adjacent to the antenna radiator, said second parasitic element being coupled with a second active tuning element for varying a current mode thereon.
9. The method of claim 7, wherein said optimizing comprises steering the antenna radiation pattern of the designated device to maximize link quality in a direction of one or more of the linkable devices.
U.S. Patent No. 9,872,327 does not claim sampling, by the controller, a plurality of sampled channel quality indicators at each of the plurality of reactance values; determining, by the controller, a subset of the span of reactance values, the subset of the span including a reactance value having an increased sampled channel quality indicator; and selecting one of the subset of the plurality of reactance values to tune the null steering antenna in the selected mode.
However, Cheng teaches sampling, by the controller, a plurality of sampled channel quality indicators at each of the plurality of reactance values; determining, by the controller, a subset of the span of reactance values, the subset of the span including a reactance value having an increased sampled channel quality indicator; and selecting one of the subset of the plurality of reactance values to tune the null steering antenna in the selected mode (para. [0356]-[0357]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,872,327 claim sampling, determining, and selecting. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
12. The method of claim 11, wherein the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value.
U.S. Patent No. 9,872,327 does not claim the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value.
However, Cheng teaches the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value (para. [0356], [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,872,327 claim the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
13. The method of claim 11, wherein determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value.
U.S. Patent No. 9,872,327 does not claim determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value.
However, Cheng teaches determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value (para. [0356], [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,872,327 claim determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
14. The method of claim 11, further comprising: determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and selecting the sample reactance value to tune the null steering antenna in the selected mode.
U.S. Patent No. 9,872,327 does not claim determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and selecting the sample reactance value to tune the null steering antenna in the selected mode.
However, Cheng teaches determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and selecting the sample reactance value to tune the null steering antenna in the selected mode (para. [0356]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,872,327 claim determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and selecting the sample reactance value to tune the null steering antenna in the selected mode. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
15. The method of claim 14, further comprising: incrementally sampling the subset of the span of reactance values to identify a near maximum channel quality; and configuring the variable reactance element such that the near maximum channel quality is achieved.
U.S. Patent No. 9,872,327 does not claim incrementally sampling the subset of the span of reactance values to identify a near maximum channel quality; and configuring the variable reactance element such that the near maximum channel quality is achieved.
However, Cheng teaches incrementally sampling the subset of the span of reactance values to identify a near maximum channel quality; and configuring the variable reactance element such that the near maximum channel quality is achieved (para. [0357]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,872,327 claim incrementally sampling the subset of the span of reactance values to identify a near maximum channel quality; and configuring the variable reactance element such that the near maximum channel quality is achieved. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
16. The method of claim 15, wherein incrementally sampling the subset of the span of reactance values comprises iteratively sampling a reactance value above the selected one of the subset of the span of reactance values and a reactance value below the selected one of the subset of the span of reactance values.
U.S. Patent No. 9,872,327 does not claim incrementally sampling the subset of the span of reactance values comprises iteratively sampling a reactance value above the selected one of the subset of the span of reactance values and a reactance value below the selected one of the subset of the span of reactance values.
However, Cheng teaches incrementally sampling the subset of the span of reactance values comprises iteratively sampling a reactance value above the selected one of the subset of the span of reactance values and a reactance value below the selected one of the subset of the span of reactance values (para. [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,872,327 claim incrementally sampling the subset of the span of reactance values comprises iteratively sampling a reactance value above the selected one of the subset of the span of reactance values and a reactance value below the selected one of the subset of the span of reactance values. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).



Claims 1-8, 11-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of U.S. Patent No. 9,160,074 in view of Cheng et al. (US 20030137451 A1). 
Claims 9-10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of U.S. Patent No. 9,160,074 in view of Cheng et al. (US 20030137451 A1), hereinafter referred to as “Cheng” and Katoh (US 5157357 A), hereinafter referred to as “Katoh”. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of U.S. Patent No. 9,160,074 in view of Cheng et al. (US 20030137451 A1), hereinafter referred to as “Cheng” and Shamblin et al. (US 20130135162 A1), hereinafter referred to as “Shamblin”. 

Current Application 17/232,530
US Patent No. 9,160,074
1. An antenna system, comprising: a null steering antenna comprising a radiating element and a parasitic element, the null steering antenna operable in a selected mode of a plurality of modes, each mode of the plurality of modes associated with a different radiation pattern; a variable reactance element coupled to the parasitic element, the variable reactance element configured to vary a reactance at the parasitic element to select the selected mode; and a controller configured to vary the reactance to tune the null steering antenna in the selected mode of the plurality of modes; wherein the controller is configured to vary the reactance by performing a binary search process to select a reactance based at least in part on a channel quality indicator associated with the null steering antenna in the selected mode.
13. An antenna system, comprising: a radiating structure positioned above a circuit board and forming an antenna volume therebetween; a first parasitic element positioned within said antenna volume and associated with a first active element; and a second parasitic element positioned outside of said antenna volume and adjacent to said radiating structure, said second parasitic element associated with a second active element; a processor adapted for communication with said first and second active elements; wherein said processor is adapted to receive a control signal and dynamically control said first and second active elements; and wherein said processor comprises an algorithm adapted to sample a receive signal performance metric associated with multiple antenna modes.
14. The antenna system of claim 13, wherein a reactance generated by at least one of said active elements of said first and second parasitic elements is adjusted to improve receive performance.
15. The antenna system of claim 14, wherein successive reactance values are sampled during successive intervals on an inactive mode to improve receive performance prior to activating said inactive mode for use as the receive antenna.
U.S. Patent No. 9,160,074 does not claim the controller is configured to vary the reactance by performing a binary search process to select a reactance based at least in part on a channel quality indicator associated with the null steering antenna in the selected mode.
However, Cheng teaches the controller is configured to vary the reactance by performing a binary search process to select a reactance based at least in part on a channel quality indicator associated with the null steering antenna in the selected mode (para. [0356]-[0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim the binary search process. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
2. The antenna system of claim 1, wherein performing the binary search process comprises: determining, by the controller, a plurality of reactance values in a span of reactance values for which the variable reactance element is configurable; sampling, by the controller, a plurality of sampled channel quality indicators at each of the plurality of reactance values; determining, by the controller, a subset of the span of reactance values, the subset of the span including a reactance value having a near maximum sampled channel quality indicator; and selecting one of the subset of the plurality of reactance values to tune the null steering antenna in the selected mode.
U.S. Patent No. 9,160,074 does not claim the binary search process. 
However, Cheng teaches the binary search process (para. [0356]-[0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim the binary search process. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
3. The antenna system of claim 2, wherein the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value.
U.S. Patent No. 9,160,074 does not claim the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value.
However, Cheng teaches the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value (para. [0356], [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
4. The antenna system of claim 2, wherein determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value 19Attorney Docket No.: AVXE-261 associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value.
U.S. Patent No. 9,160,074 does not claim determining, by the controller, the subset of the span of reactance values.
However, Cheng teaches determining, by the controller, the subset of the span of reactance values (para. [0356]-[0357]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim determining, by the controller, the subset of the span of reactance values. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
5. The antenna system of claim 2, further comprising: determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and in response to determining, by the controller, that the sampled channel quality indicator of the sample reactance value of the subset of the span of reactance values satisfies the quality threshold, selecting the sample reactance value to tune the null steering antenna in the selected mode.
U.S. Patent No. 9,160,074 does not claim determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and in response to determining, by the controller, that the sampled channel quality indicator of the sample reactance value of the subset of the span of reactance values satisfies the quality threshold, selecting the sample reactance value to tune the null steering antenna in the selected mode.
However, Cheng teaches determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and in response to determining, by the controller, that the sampled channel quality indicator of the sample reactance value of the subset of the span of reactance values satisfies the quality threshold, selecting the sample reactance value to tune the null steering antenna in the selected mode (para. [0356]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and in response to determining, by the controller, that the sampled channel quality indicator of the sample reactance value of the subset of the span of reactance values satisfies the quality threshold, selecting the sample reactance value to tune the null steering antenna in the selected mode. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
6. The antenna system of claim 1, wherein the variable reactance element comprises a continuously variable reactance element.
U.S. Patent No. 9,160,074 does not claim 
the variable reactance element comprises a continuously variable reactance element.
However, Cheng teaches the variable reactance element (fig. 1, element 12-1) comprises a continuously variable reactance element (para. [0252] – varactor reactance changes continuously with voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim the variable reactance element comprises a continuously variable reactance element. Doing so enables precise control over the antenna radiation pattern.
7. The antenna system of claim 1, wherein the variable reactance element comprises a varactor diode.
U.S. Patent No. 9,160,074 does not claim 
the variable reactance element comprises a varactor diode.
However, Cheng teaches the variable reactance element (fig. 1, element 12-1) comprises a varactor diode (para. [0252]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim the variable reactance element comprises a varactor diode. Doing so enables precise control over the antenna radiation pattern.
8. The antenna system of claim 1, wherein the antenna system further comprises a variable voltage source coupled to the variable reactance element and configured to vary a voltage at the variable reactance element, and wherein the reactance is varied based at least in part on the variable voltage source.
U.S. Patent No. 9,160,074 does not claim 
the variable voltage source.
However, Cheng teaches the antenna system further comprises a variable voltage source (para. [0124], [0252]) coupled to the variable reactance element (fig. 1, element 12-1) and configured to vary a voltage at the variable reactance element (fig. 1, element 12-1), and wherein the reactance is varied based at least in part on the variable voltage source (para. [0124], [0252]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim the variable voltage source. Doing so enables precise control over the antenna radiation pattern.
9. The antenna system of claim 8, further comprising an RF blocking component coupled to the variable voltage source.
U.S. Patent No. 9,160,074 does not claim an RF blocking component coupled to the variable voltage source.
However, Katoh teaches an RF blocking component (fig. 1, element 5; col. 5, lines 14-18) coupled to the variable voltage source (fig. 1, element 12; col. 5, lines 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim an RF blocking component coupled to the variable voltage source. Doing so reduces interference. 
10. The antenna system of claim 8, further comprising a DC blocking component coupled to the variable voltage source.
U.S. Patent No. 9,160,074 does not claim a DC blocking component coupled to the variable voltage source.
However, Katoh teaches a DC blocking component (fig. 1, element 2; col. 5, lines 15-20) coupled to the variable voltage source (fig. 1, element 12; col. 5, lines 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim a DC blocking component coupled to the variable voltage source. Doing so reduces interference. 
11. A method for tuning an antenna system comprising a parasitic element coupled to a variable reactance element, the method comprising: 20Attorney Docket No.: AVXE-261 determining, by a controller, a plurality of reactance values in a span of reactance values for which a variable reactance element is configurable, wherein the parasitic element is configured to implement an operation mode of a null steering antenna in a selected mode defined by a selected reactance value within the span of reactance values; sampling, by the controller, a plurality of sampled channel quality indicators at each of the plurality of reactance values; determining, by the controller, a subset of the span of reactance values, the subset of the span including a reactance value having an increased sampled channel quality indicator; and selecting one of the subset of the plurality of reactance values to tune the null steering antenna in the selected mode.
13. An antenna system, comprising: a radiating structure positioned above a circuit board and forming an antenna volume therebetween; a first parasitic element positioned within said antenna volume and associated with a first active element; and a second parasitic element positioned outside of said antenna volume and adjacent to said radiating structure, said second parasitic element associated with a second active element; a processor adapted for communication with said first and second active elements; wherein said processor is adapted to receive a control signal and dynamically control said first and second active elements; and wherein said processor comprises an algorithm adapted to sample a receive signal performance metric associated with multiple antenna modes.
14. The antenna system of claim 13, wherein a reactance generated by at least one of said active elements of said first and second parasitic elements is adjusted to improve receive performance.
15. The antenna system of claim 14, wherein successive reactance values are sampled during successive intervals on an inactive mode to improve receive performance prior to activating said inactive mode for use as the receive antenna.
U.S. Patent No. 9,160,074 does not claim sampling, by the controller, a plurality of sampled channel quality indicators at each of the plurality of reactance values; determining, by the controller, a subset of the span of reactance values, the subset of the span including a reactance value having an increased sampled channel quality indicator; and selecting one of the subset of the plurality of reactance values to tune the null steering antenna in the selected mode.
However, Cheng teaches sampling, by the controller, a plurality of sampled channel quality indicators at each of the plurality of reactance values; determining, by the controller, a subset of the span of reactance values, the subset of the span including a reactance value having an increased sampled channel quality indicator; and selecting one of the subset of the plurality of reactance values to tune the null steering antenna in the selected mode (para. [0356]-[0357]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim sampling, determining, and selecting. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
12. The method of claim 11, wherein the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value.
U.S. Patent No. 9,160,074 does not claim the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value.
However, Cheng teaches the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value (para. [0356], [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
13. The method of claim 11, wherein determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value.
U.S. Patent No. 9,160,074 does not claim determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value.
However, Cheng teaches determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value (para. [0356], [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim determining, by the controller, the subset of the span of reactance values comprises determining, by the controller, a first reactance value associated with a highest sampled channel quality indicator and a second reactance value associated with a next highest sampled channel quality indicator, wherein the subset of the span is between the first reactance value and the second reactance value. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
14. The method of claim 11, further comprising: determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and selecting the sample reactance value to tune the null steering antenna in the selected mode.
U.S. Patent No. 9,160,074 does not claim determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and selecting the sample reactance value to tune the null steering antenna in the selected mode.
However, Cheng teaches determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and selecting the sample reactance value to tune the null steering antenna in the selected mode (para. [0356]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim determining, by the controller, that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold; and selecting the sample reactance value to tune the null steering antenna in the selected mode. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
15. The method of claim 14, further comprising: incrementally sampling the subset of the span of reactance values to identify a near maximum channel quality; and configuring the variable reactance element such that the near maximum channel quality is achieved.
U.S. Patent No. 9,160,074 does not claim incrementally sampling the subset of the span of reactance values to identify a near maximum channel quality; and configuring the variable reactance element such that the near maximum channel quality is achieved.
However, Cheng teaches incrementally sampling the subset of the span of reactance values to identify a near maximum channel quality; and configuring the variable reactance element such that the near maximum channel quality is achieved (para. [0357]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim incrementally sampling the subset of the span of reactance values to identify a near maximum channel quality; and configuring the variable reactance element such that the near maximum channel quality is achieved. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
16. The method of claim 15, wherein incrementally sampling the subset of the span of reactance values comprises iteratively sampling a reactance value above the selected one of the subset of the span of reactance values and a reactance value below the selected one of the subset of the span of reactance values.
U.S. Patent No. 9,160,074 does not claim incrementally sampling the subset of the span of reactance values comprises iteratively sampling a reactance value above the selected one of the subset of the span of reactance values and a reactance value below the selected one of the subset of the span of reactance values.
However, Cheng teaches incrementally sampling the subset of the span of reactance values comprises iteratively sampling a reactance value above the selected one of the subset of the span of reactance values and a reactance value below the selected one of the subset of the span of reactance values (para. [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim incrementally sampling the subset of the span of reactance values comprises iteratively sampling a reactance value above the selected one of the subset of the span of reactance values and a reactance value below the selected one of the subset of the span of reactance values. Doing so reduces convergence time and the adaptive control can be achieved with less quantity of calculations so that the main beam is directed toward a desired wave and the null(s) is directed toward an interference wave(s) (Cheng, para. [0358]).
17. The method of claim 11, wherein the channel quality indicator comprises received signal strength indicator.
U.S. Patent No. 9,160,074 does not claim the channel quality indicator comprises received signal strength indicator.
However, Shamblin teaches the channel quality indicator comprises received signal strength indicator (para. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim the channel quality indicator comprises received signal strength indicator. Doing so allows for altering the antenna mode to reduce the interference signal level (Shamblin, para. [0032]).
18. An antenna system, comprising: a null steering antenna comprising a radiating element and a parasitic element, the null steering antenna operable in a plurality of modes, each mode of the plurality of modes associated with a different radiation pattern; a varactor diode coupled to the parasitic element; and a controller configured to vary a reactance of the varactor diode to tune the modal antenna to one of the plurality of modes.
13. An antenna system, comprising: a radiating structure positioned above a circuit board and forming an antenna volume therebetween; a first parasitic element positioned within said antenna volume and associated with a first active element; and a second parasitic element positioned outside of said antenna volume and adjacent to said radiating structure, said second parasitic element associated with a second active element; a processor adapted for communication with said first and second active elements; wherein said processor is adapted to receive a control signal and dynamically control said first and second active elements; and wherein said processor comprises an algorithm adapted to sample a receive signal performance metric associated with multiple antenna modes.
14. The antenna system of claim 13, wherein a reactance generated by at least one of said active elements of said first and second parasitic elements is adjusted to improve receive performance.
15. The antenna system of claim 14, wherein successive reactance values are sampled during successive intervals on an inactive mode to improve receive performance prior to activating said inactive mode for use as the receive antenna.

U.S. Patent No. 9,160,074 does not claim a varactor diode.
However, Cheng teaches a varactor diode (fig. 1, element 12-1; para. [0121], [0252]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim a varactor diode. Doing so allows for precise control over the antenna radiation pattern.
19. The antenna system of claim 18, further comprising: a variable voltage source configured to provide a variable voltage at the varactor diode; an RF blocking component coupled between the variable voltage source and the varactor diode; and a DC blocking element coupled between the RF blocking element and ground; wherein the reactance varies with the variable voltage.
U.S. Patent No. 9,160,074 does not claim a variable voltage source configured to provide a variable voltage at the varactor diode; an RF blocking component coupled between the variable voltage source and the varactor diode; and a DC blocking element coupled between the RF blocking element and ground; wherein the reactance varies with the variable voltage.
However, Katoh teaches a variable voltage source configured to provide a variable voltage at the varactor diode; an RF blocking component coupled between the variable voltage source and the varactor diode; and a DC blocking element coupled between the RF blocking element and ground; wherein the reactance varies with the variable voltage (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim a variable voltage source configured to provide a variable voltage at the varactor diode; an RF blocking component coupled between the variable voltage source and the varactor diode; and a DC blocking element coupled between the RF blocking element and ground; wherein the reactance varies with the variable voltage. Doing so allows for precise control over the antenna radiation pattern.
20. The antenna system of claim 18, wherein the controller is configured to vary the reactance of the varactor diode to tune the null steering antenna to one of the plurality of modes to improve a channel quality indicator associated with the null steering antenna.
14. The antenna system of claim 13, wherein a reactance generated by at least one of said active elements of said first and second parasitic elements is adjusted to improve receive performance.
15. The antenna system of claim 14, wherein successive reactance values are sampled during successive intervals on an inactive mode to improve receive performance prior to activating said inactive mode for use as the receive antenna.
U.S. Patent No. 9,160,074 does not claim a varactor diode.
However, Cheng teaches a varactor diode (fig. 1, element 12-1; para. [0121], [0252]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have U.S. Patent No. 9,160,074 claim a varactor diode. Doing so allows for precise control over the antenna radiation pattern.


Claim Objections
Claims 18-20 are objected to because of the following informalities:  
The term “the modal antenna” in claim 18 does not have exact antecedent basis.
Claims 19-20 are objected to due to their dependence therefrom.
For purposes of examination, the term “the modal antenna” in claim 18 is interpreted by the Examiner to read “the null steering antenna”. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claims 2 and 15 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the specification does give several examples of what the term near can mean (para. [0025]), there is no definition given. The use of the term “near” renders the limitations “a near maximum sampled channel quality indicator” (claim 2) and “a near maximum channel quality” (claim 15) indefinite because it is unclear how close to maximum is necessary to meet these limitations. 
Claims 3-5 and 16 are rejected due to their dependence therefrom.
For purposes of examination, the term “near” is interpreted by the Examiner to read “closer to”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 20030137451 A1), hereinafter referred to as “Cheng”.
Regarding claim 1, Cheng discloses an antenna system (fig. 1, element 100; para. [0121]), comprising: a null steering antenna (fig. 1, element 100; para. [0122]) comprising a radiating element (fig. 1, element A0; para. [0121]) and a parasitic element (fig. 1, element A1; para. [0121]), the null steering antenna (fig. 1, element 100) operable in a selected mode of a plurality of modes (para. [0123]), each mode of the plurality of modes associated with a different radiation pattern (para. [0123]); a variable reactance element (fig. 1, element 12-1; para. [0121]) coupled to the parasitic element (fig. 1, element A1), the variable reactance element (fig. 1, element 12-1) configured to vary a reactance at the parasitic element (fig. 1, element A1) to select the selected mode (para. [0123]); and a controller (fig. 1, element 20; para. [0121]) configured to vary the reactance to tune the null steering antenna (fig. 1, element 100) in the selected mode of the plurality of modes (para. [0123]); wherein the controller (fig. 1, element 20) is configured to vary the reactance by performing a binary search process (para. [0356]) to select a reactance based at least in part on a channel quality indicator (para. [0356] – “cross correlation coefficient”. See also para. [0329], which discusses calculating SINR based on the training sequence signal.) associated with the null steering antenna (fig. 1, element 100) in the selected mode (para. [0356]).
Regarding claim 2, as best understood, Cheng discloses performing the binary search process comprises: determining, by the controller (fig. 1, element 20), a plurality of reactance values in a span of reactance values for which the variable reactance element is configurable (para. [0356] – “upon dividing a range of each reactance value available for each of the variable-reactance elements, into two ranges thereof and setting representative values of respective divided two ranges to the variable-reactance elements”); sampling, by the controller (fig. 1, element 20), a plurality of sampled channel quality indicators at each of the plurality of reactance values (para. [0356] – “calculating predetermined cross correlation coefficients between a received signal and a training sequence signal before and after the perturbation”); determining, by the controller (fig. 1, element 20), a subset of the span of reactance values (para. [0356] – “dividing a range belonging to the selected reactance values into two ranges thereof”), the subset of the span including a reactance value having a near maximum sampled channel quality indicator (para. [0356] – “setting, as initial values, reactance values of the respective variable-reactance elements corresponding to a larger cross correlation coefficient out of the two cross correlation coefficients corresponding to the representative values of the respective divided two ranges; and dividing a range belonging to the selected reactance values into two ranges”); and selecting one of the subset of the plurality of reactance values to tune the null steering antenna (fig. 1, element 100) in the selected mode (para. [0357] – “selecting and setting reactance values of the variable-reactance elements corresponding to a larger cross correlation coefficient out of the two cross correlation coefficients corresponding to the representative values of the respective divided two ranges”).
Regarding claim 3, Cheng discloses the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value (para. [0356] – “dividing a range of each reactance value available for each of the variable-reactance elements, into two ranges thereof”; para. [0358] – “setting, as initial values, reactance values of the respective variable-reactance elements corresponding to a larger cross correlation coefficient out of the two cross correlation coefficients corresponding to medians of the respective divided two ranges” – medium reactance value is the midpoint of the division, low reactance value is the median of the lower range, and high reactance value is the median of the higher range).
Regarding claim 4, Cheng discloses determining, by the controller (fig. 1, element 20), the subset of the span of reactance values (para. [0356]) comprises determining, by the controller (fig. 1, element 20), a first reactance value associated with a highest sampled channel quality indicator (para. [0356]-[0357] – “calculating the cross correlation coefficients upon setting of the representative values of the… respective divided two ranges to the variable-reactance elements, respectively, and selecting and setting reactance values of the variable-reactance elements corresponding to a larger cross correlation coefficient”) a second reactance value 19Attorney Docket No.: AVXE-261 associated with a next highest sampled channel quality indicator (para. [0356] – “setting, as initial values, reactance values of the respective variable-reactance elements corresponding to a larger cross correlation coefficient out of the two cross correlation coefficients”), wherein the subset of the span is between the first reactance value and the second reactance value (para. [0356]-[0357] – “and dividing a range belonging to the selected reactance values into two ranges thereof, calculating the cross correlation coefficients upon setting of the representative values of the…respective divided two ranges to the variable-reactance elements, respectively, and selecting and setting reactance values of the variable-reactance elements corresponding to a larger cross correlation coefficient out of the two cross correlation coefficients corresponding to the representative values of the respective divided two ranges”).
Regarding claim 5, Cheng discloses determining, by the controller (fig. 1, element 20), that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold (para. [0356] – quality threshold is whichever cross correlation coefficient value is larger); and in response to determining, by the controller (fig. 1, element 20), that the sampled channel quality indicator of the sample reactance value of the subset of the span of reactance values satisfies the quality threshold (para. [0356]), selecting the sample reactance value to tune the null steering antenna (fig. 1, element 100) in the selected mode (para. [0356] – “selecting and setting, as initial values, reactance values of the respective variable-reactance elements corresponding to a larger cross correlation coefficient”).
Regarding claim 6, Cheng discloses the variable reactance element (fig. 1, element 12-1) comprises a continuously variable reactance element (para. [0252] – varactor reactance changes continuously with voltage).
Regarding claim 7, Cheng discloses the variable reactance element (fig. 1, element 12-1) comprises a varactor diode (para. [0252]).
Regarding claim 8, Cheng discloses the antenna system further comprises a variable voltage source (para. [0124], [0252]) coupled to the variable reactance element (fig. 1, element 12-1) and configured to vary a voltage at the variable reactance element (fig. 1, element 12-1), and wherein the reactance is varied based at least in part on the variable voltage source (para. [0124], [0252]).
Regarding claim 11, Cheng discloses a method for tuning an antenna system (fig. 1, element 100; para. [0121]) comprising a parasitic element (fig. 1, element A1; para. [0121]) coupled to a variable reactance element (fig. 1, element 12-1; para. [0121]), the method comprising: 20Attorney Docket No.: AVXE-261 determining, by a controller (fig. 1, element 20; para. [0121]), a plurality of reactance values in a span of reactance values for which a variable reactance element (fig. 1, element 12-1) is configurable (para. [0356] – “upon dividing a range of each reactance value available for each of the variable-reactance elements, into two ranges thereof and setting representative values of respective divided two ranges to the variable-reactance elements”), wherein the parasitic element (fig. 1, element A1) is configured to implement an operation mode of a null steering antenna (fig. 1, element 100; para. [0122]) in a selected mode defined by a selected reactance value within the span of reactance values (para. [0123], [0356]); sampling, by the controller (fig. 1, element 20), a plurality of sampled channel quality indicators (para. [0356] – “cross correlation coefficient”. See also para. [0329], which discusses calculating SINR based on the training sequence signal.) at each of the plurality of reactance values (para. [0356]); determining, by the controller (fig. 1, element 20), a subset of the span of reactance values (para. [0356] – “dividing a range belonging to the selected reactance values into two ranges thereof”), the subset of the span including a reactance value having an increased sampled channel quality indicator (para. [0356] – “setting, as initial values, reactance values of the respective variable-reactance elements corresponding to a larger cross correlation coefficient out of the two cross correlation coefficients corresponding to the representative values of the respective divided two ranges; and dividing a range belonging to the selected reactance values into two ranges”); and selecting one of the subset of the plurality of reactance values to tune the null steering antenna (fig. 1, element 100) in the selected mode (para. [0357] – “selecting and setting reactance values of the variable-reactance elements corresponding to a larger cross correlation coefficient out of the two cross correlation coefficients corresponding to the representative values of the respective divided two ranges”).
Regarding claim 12, Cheng discloses the plurality of reactance values comprises a low reactance value, a medium reactance value, and a high reactance value (para. [0356] – “dividing a range of each reactance value available for each of the variable-reactance elements, into two ranges thereof”; para. [0358] – “setting, as initial values, reactance values of the respective variable-reactance elements corresponding to a larger cross correlation coefficient out of the two cross correlation coefficients corresponding to medians of the respective divided two ranges” – medium reactance value is the midpoint of the division, low reactance value is the median of the lower range, and high reactance value is the median of the higher range).
Regarding claim 13, Cheng discloses determining, by the controller (fig. 1, element 20), the subset of the span of reactance values (para. [0356]) comprises determining, by the controller (fig. 1, element 20), a first reactance value associated with a highest sampled channel quality indicator (para. [0356]-[0357] – “calculating the cross correlation coefficients upon setting of the representative values of the… respective divided two ranges to the variable-reactance elements, respectively, and selecting and setting reactance values of the variable-reactance elements corresponding to a larger cross correlation coefficient”) a second reactance value 19Attorney Docket No.: AVXE-261 associated with a next highest sampled channel quality indicator (para. [0356] – “setting, as initial values, reactance values of the respective variable-reactance elements corresponding to a larger cross correlation coefficient out of the two cross correlation coefficients”), wherein the subset of the span is between the first reactance value and the second reactance value (para. [0356]-[0357] – “and dividing a range belonging to the selected reactance values into two ranges thereof, calculating the cross correlation coefficients upon setting of the representative values of the…respective divided two ranges to the variable-reactance elements, respectively, and selecting and setting reactance values of the variable-reactance elements corresponding to a larger cross correlation coefficient out of the two cross correlation coefficients corresponding to the representative values of the respective divided two ranges”).
Regarding claim 14, Cheng discloses  determining, by the controller (fig. 1, element 20), that the sampled channel quality indicator of a sample reactance value of the subset of the span of reactance values satisfies a quality threshold (para. [0356] – quality threshold is whichever cross correlation coefficient value is larger); and selecting the sample reactance value to tune the null steering antenna (fig. 1, element 100)in the selected mode (para. [0356] – “selecting and setting, as initial values, reactance values of the respective variable-reactance elements corresponding to a larger cross correlation coefficient”).
Regarding claim 15, as best understood, Cheng discloses  incrementally sampling the subset of the span of reactance values to identify a near maximum channel quality (para. [0357]); and configuring the variable reactance element (fig. 1, element 12-1) such that the near maximum channel quality is achieved (para. [0357] – “setting reactance values of the variable-reactance elements corresponding to a larger cross correlation coefficient out of the two cross correlation coefficients corresponding to the representative values of the respective divided two ranges”).
Regarding claim 16, Cheng discloses incrementally sampling the subset of the span of reactance values comprises iteratively sampling a reactance value above (para. [0358 – “and upon dividing the range belonging to the selected reactance values into two ranges thereof and setting of the medians of the respective divided two ranges to the variable-reactance elements” – upper median) the selected one (para. [0358 – “upon dividing the range belonging to the selected reactance values”) of the subset of the span of reactance values (para. [0358] – “selecting and setting, as initial values, reactance values of the respective variable-reactance elements corresponding to a larger cross correlation coefficient out of the two cross correlation coefficients corresponding to medians of the respective divided two ranges”) and a reactance value below (para. [0358 – “and upon dividing the range belonging to the selected reactance values into two ranges thereof and setting of the medians of the respective divided two ranges to the variable-reactance elements” – lower median) the selected one of the subset of the span of reactance values (para. [0358]).
Regarding claim 18, Cheng discloses an antenna system, comprising: a null steering antenna (fig. 1, element 100; para. [0122]) comprising a radiating element (fig. 1, element A0; para. [0121]) and a parasitic element (fig. 1, element A1; para. [0121]), the null steering antenna (fig. 1, element 100) operable in a plurality of modes (para. [0123]), each mode of the plurality of modes associated with a different radiation pattern (para. [0123]); a varactor diode (fig. 1, element 12-1; para. [0121], [0252]) coupled to the parasitic element (fig. 1, element 12-1); and a controller (fig. 1, element 20; para. [0121]) configured to vary a reactance of the varactor diode (fig. 1, element 12-1; para. [0121], [0252]) to tune the modal antenna (fig. 1, element 100) to one of the plurality of modes (para. [0122]-[0123]).
Regarding claim 20, Cheng discloses the controller (fig. 1, element 20) is configured to vary the reactance of the varactor diode (fig. 1, element 12-2; para. [0121], [0252]) to tune the null steering antenna (fig. 1, element 100) to one of the plurality of modes to improve a channel quality indicator (para. [0356] – “cross correlation coefficient”. See also para. [0329], which discusses calculating SINR based on the training sequence signal.) associated with the null steering antenna (fig. 1, element 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Katoh (US 5157357 A), hereinafter referred to as “Katoh”.
Regarding claim 9, Cheng does not teach an RF blocking component coupled to the variable voltage source.
Katoh teaches an RF blocking component (fig. 1, element 5; col. 5, lines 14-18) coupled to the variable voltage source (fig. 1, element 12; col. 5, lines 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Cheng to include an RF blocking component coupled to the variable voltage source, as described in Katoh. Doing so reduces interference in the device. 
Regarding claim 10, Cheng does not teach a DC blocking component coupled to the variable voltage source.
Katoh teaches a DC blocking component (fig. 1, element 2; col. 5, lines 15-20) coupled to the variable voltage source (fig. 1, element 12; col. 5, lines 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Cheng to include a DC blocking component coupled to the variable voltage source, as described in Katoh. Doing so reduces interference in the device. 
Regarding claim 19, Cheng teaches a variable voltage source (para. [0123]) configured to provide a variable voltage (para. [0123], [0252]) at the varactor diode (fig. 1, element 12-1; para. [0121], [0252]); wherein the reactance varies with the variable voltage (para. [0123], [0252]).
Cheng does not teach an RF blocking component coupled between the variable voltage source and the varactor diode; and a DC blocking element coupled between the RF blocking element and ground.
Katoh teaches an RF blocking component (fig. 1, element 5) coupled between the variable voltage source (fig. 1, element 12) and the varactor diode (fig. 1, element 3; col. 5, line 10); and a DC blocking element (fig. 1, element 2) coupled between the RF blocking element (fig. 1, element 5) and ground (fig. 1 as annotated below, ground).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Cheng to include an RF blocking component coupled between the variable voltage source and the varactor diode; and a DC blocking element coupled between the RF blocking element and ground, as described in Katoh. Doing so reduces interference in the device. 

    PNG
    media_image1.png
    331
    532
    media_image1.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Shamblin et al. (US 20130135162 A1), hereinafter referred to as “Shamblin”.
Regarding claim 17, Cheng does not explicitly teach the channel quality indicator comprises received signal strength indicator.
Shamblin teaches the channel quality indicator comprises received signal strength indicator (para. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Cheng such that the channel quality indicator comprises received signal strength indicator, as described in Shamblin. Doing so allows for altering the antenna mode to reduce the interference signal level (Shamblin, para. [0032]).

Examiner’s note: Regarding recitations throughout the claims (claims 1, 8, 11, and 18-20) that an element is ‘configured to’ perform a function, it is the position of the Office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s Disclosure. Seo et al. (US 20160112147 A1) is cited to teach the antenna system, varactors, and a quality threshold, relevant to claims 1, 5, 7, 11, 14, and 18 of the claimed invention. Iigusa et al. (JP 2005110231 A), Iigusa et al. (JP 2003209426 A), and Hirata et al. (JP 2003188630 A) are cited to teach the antenna system and the tuning method for the antenna system, relevant to claims 1-20 of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
08/19/2022